Citation Nr: 0032660	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-16 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury, with arthritis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from November 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, denying the veteran's claim for 
increase for his service-connected residuals of a left knee 
injury, with arthritis.  A notice of disagreement with the 
rating assigned followed later in June 1999, and the veteran 
perfected his appeal by submission of a VA Form 9, Appeal to 
the Board of Veterans' Appeal, in July 1999.  The veteran was 
informed in writing in August 2000 that his appeal was being 
certified to the Board and that he had 90 days from the date 
of such correspondence to submit additional evidence.  
Further evidence was thereafter received by the Board in 
September 2000 and the veteran's representative furnished a 
waiver of initial RO consideration with respect to that 
evidence alone in the informal hearing presentation, dated 
November 9, 2000, submitted to the Board.  On December 6, 
2000, further medical evidence having a direct bearing on 
this appeal was received by the Board from the veteran's 
local representative, without an accompanying waiver of 
initial consideration by the RO. 

In view of the foregoing, and inasmuch as the currently 
constituted record does not permit the Board to assign the 
maximum allowable evaluation under the applicable diagnostic 
code, further development of this matter is deemed to be 
advisable in order to ensure the veteran's right to due 
process of law.  

Further, the requirements of DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995) were not addressed in any significant fashion 
on either VA medical examination accorded the veteran during 
the development initiated by the RO with respect to the 
current claim.  In DeLuca, the United States Court of Appeals 
for Veterans Claims held that in evaluating a service-
connected musculoskeletal disability, and particularly that 
of a joint, functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement under 38 C.F.R. § 4.45 
must be considered.  The Court also held that the functional 
loss, if feasible, should be determined by reference to 
additional range of motion loss.  It was explained that the 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  

As further examination of the veteran is in order, his 
attention is directed to the following regulation:  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Lastly, during the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran-appellant if the Board were to proceed to 
issue a merits-based decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, a remand to ensure compliance with the new law is 
required.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, this case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran in 
writing in order to obtain the names and 
addresses of all health care providers, 
both VA and non-VA, who have treated him 
for his left knee disorder in the recent 
past.  Thereafter, the RO should obtain 
legible copies of all records referenced 
by the veteran.  Any and all records of 
treatment compiled by VA must be obtained 
for inclusion in the claims folder, 
regardless of whether the veteran 
responds to the aforementioned request.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination by an 
orthopedist to determine the current 
severity of his service-connected 
residuals of a left knee injury with 
arthritis.  The veteran is hereby advised 
of the need for him to appear for such 
examination so that necessary medical 
data may be obtained.  The entirety of 
the veteran's claims folder, including a 
copy of this remand, must be made 
available to the examiner for review 
prior to any examination of the veteran.  

Such evaluation must encompass a detailed 
review of the veteran's medical history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic testing deemed 
necessary by the examiner to determine 
the full extent of left knee disablement 
present.  All applicable diagnoses must 
be fully set forth.

As part of his examination of the 
veteran, it is asked that the orthopedic 
examiner respond to each of the 
following, providing a full supporting 
rationale where appropriate:

(a)  The examiner should be asked to 
describe the condition of the left 
knee and indicate whether there are 
any findings of ankylosis, 
subluxation, instability, locking, 
swelling, or loss of range of motion 
and the degree thereof.  Range of 
motion should be given in degrees, 
with the standard for normal motion 
being to 140 degrees of flexion and 
0 degrees of extension.  Any 
subluxation and/or instability 
should be described as mild, 
moderate or severe.  The presence of 
arthritis of the left knee on X-ray 
must be fully described. 

(b)  The examiner must determine 
whether the veteran's left knee 
exhibits objective evidence of pain, 
painful motion, weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, 
if feasible, any determination 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to pain, weakened 
movement, excess fatigability, or 
incoordination.

(c)  The examiner should be asked to 
express an opinion on whether any 
pain in the left knee could 
significantly limit functional 
ability during flare-ups or when the 
left knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

4.  The RO must also review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Lastly, the RO must readjudicate the 
merits of the veteran's claim of 
entitlement to an increased rating for 
residuals of a left knee injury with 
arthritis, based on all the evidence of 
record and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000 and inclusive of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca, supra, 
and, as appropriate, 38 C.F.R. § 3.655.  
Consideration must also be given to 
rating of the disorder in question under 
alternate diagnostic codes and whether a 
separate rating may be assigned for 
arthritis of the knee(s) under VAOPGCPREC 
23-97, 9-98.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  This SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including, as 
applicable, citation to 38 C.F.R. 
§ 3.655.  An appropriate period of time 
should then be allowed for a response.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


